DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 2-14 and 17-23 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the air damper comprising: a stepper motor coupled to the slide to move the slide in linear steps to change the area for the passage of air; and wherein a gear train couples a shaft of the stepper motor to a toothed rack of the slide to convert rotational movement of the shaft to linear movement of the slide of instant independent claims 13, 17, 21 and 22.
The following references (US 20080307807 A1) to Graff; Timothy E. et al., (US 20040016247 A1) to Cho, Seong-Ho et al., (US 6910340 B2) to Nowak; David R. et al., (US 9970699 B2) to Allard; Paul B. et al., (US 6769263 B1) to Armour; John et al., (US 5490395 A) to Williams; Stephen G. et al., (US 5375413 A) to Fredell; Gary D. et al., (US 4732010 A) to Linstromberg; William J. et al., (US 4688393 A) to Linstromberg; William J. et al., (US 4735057 A) to Janke; Donald E., (US 4924680 A) to Janke; Donald E. et al., (US 9562620 B2) to Da Pont; Paolo et al., (US 4903501 A) to Harl; James O., and (US 4682474 A) to Janke; Donald E.; are the most relevant references. However, above mentioned references fail to anticipate or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

01/25/2022